[PUBLISH]

                   IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT

                            ________________________

                                   No. 95-5516
                            ________________________

                         D. C. Docket No. 94-7254-CIV-SJM

DAVID FORGIONE, as Assignee of
Harry Tofel and Lena Tofel,

                                                                     Plaintiff-Appellant,

                                      versus

DENNIS PIRTLE AGENCY, INC.,
AMERICAN STATES INSURANCE
COMPANY, an Indiana Corporation,

                                                                            Defendants,

STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY, an Illinois
corporation,

                                                                    Defendant-Appellee,

HERMAN B. FINE,
CERRATO-FINE AGENCY, INC.,
a New York Corporation,

                                                            Defendants-Cross-Defendants
                                                                             Appellees,

FIREMAN’S FUND INSURANCE
COMPANIES,

                                                              Defendant-Cross-Claimant.


                            ________________________
                         Appeal from the United States District Court
                             for the Southern District of Florida
                               _________________________

                                      (January 7, 1998)

Before DUBINA, BLACK and CARNES, Circuit Judges.

PER CURIAM:

       We previously certified to the Florida Supreme Court the following dispositive

question in this case:

                     Can a claim for negligence by an insured against an
              insurance agent for failure to obtain proper insurance coverage
              be assigned to a third party?

Forgione v. Dennis Pirtle Agency, Inc., 93 F.3d 758, 761 (11th Cir. 1996). The Supreme

Court of Florida has now definitively answered that state law question in the affirmative,

disagreeing with the district court. See David Forgione v. Dennis Pirtle Agency, Inc., ___

So.2d ____ (Fla. Nov. 13, 1997). We are indebted to the Florida Supreme Court for its

authoritative resolution of the controlling state law issue.

       The judgment of the district court is REVERSED, and this case is REMANDED for

further proceedings.